                                   (i)     to the officers, directors, partners or employees of the
1
2                                          offering person, to its advisors or to other persons, involved

3                                          in the planning, financing, preparation or execution of such

4                                          tender offer;
5                                  (ii)    to the issuer whose securities are sought or to be sought by
6
                                           such tender offer, to its officers, directors, partners,
7
                                           employees or advisors or to other persons involved in the
8
                                           planning, financing, preparation or execution of the
9
10                                         activities of the issuer with respect to such tender offer; or

11                                 (iii)   to any person pursuant to a requirement of any statute or
12                                         rule or regulation promulgated thereunder.
13
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal
14
     Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive
15
     actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s officers,
16
17   agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

18   with Defendant or with anyone described in (a).

19                                                     III.
20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable for
21
     disgorgement of $343,954, representing profits gained as a result of the conduct alleged in the
22
     Complaint, and a civil penalty in the amount of $56,046 pursuant to Section 21A of the Exchange
23
     Act [15 U.S.C. § 78u-1]. Defendant shall satisfy this obligation by paying $400,000 to the
24
25   Securities and Exchange Commission pursuant to the Payment Plan described in Paragraph IV, the

26   first installment which is due within 60 days after entry of this Final Judgment.

27                                       4
       [PROPOSED] AMENDED FINAL JUDGMENT AS TO DEFENDANT DAVID L. PARKER
28                        Case No. SACV 12-1327 DOC (AFM)
                                                      VI.
1
2           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

3    exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

4    allegations in the complaint are true and admitted by Defendant, and further, any debt for
5    disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this
6
     Final Judgment or any other judgment, order, consent order, decree or settlement agreement
7
     entered in connection with this proceeding, is a debt for the violation by Defendant of the federal
8
     securities laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19)
9
10   of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

11                                                    VII.
12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
13
     jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.
14
15
             December 11
     Dated: ______________,   19
                            20__
16
17                                                 ____________________________________
                                                   THE HONORABLE DAVID O. CARTER
18                                                 UNITED STATES DISTRICT JUDGE

19
20
21
22
23
24
25
26
27                                      8
          AMENDED FINAL JUDGMENT AS TO DEFENDANT DAVID L. PARKER Case No.
28                           SACV 12-1327 DOC (AFM)
